DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JANOS FARKAS,
                                  Appellant,

                                     v.

                U.S. BANK, NATIONAL ASSOCIATION,
        as Trustee for WAMU Mortgage Pass Through Certificate
                       for WMALT Series 2007-A4,
                              Appellee.

                               No. 4D18-1095

                           [October 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 502009CA035912.

   Janos Farkas, Austin, TX, pro se.

   Kristie Hatcher-Bolin of GrayRobinson, P.A., Lakeland, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.